Citation Nr: 0628241	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  98-01 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased disability rating for service-
connected temporomandibular joint syndrome (TMJ), currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel
INTRODUCTION

The veteran served on four periods of active duty in the 
United States Air Force: from October 1976 to October 1980, 
from January 1991 to April 1991, from October 1991 to January 
1992 and from May 1992 to June 1996.

Service connection for TMJ was granted in a February 1997 
rating decision of the Department of Veterans Affairs 
Regional Office in Des Moines, Iowa (the RO).  A 
noncompensable (zero percent) disability rating was assigned.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 decision of the rating 
decision of the RO which continued the noncompensable 
disability rating for the veteran's service-connected TMJ.

In a December 2002 rating decision, the RO increased the 
veteran's service-connected TMJ to 10 percent disabling.  The 
veteran and his representative indicated continued 
dissatisfaction with this rating in subsequent 
correspondences to the RO.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993) [when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated].

The veteran testified before a Veterans Law Judge in regard 
to the issue on appeal during a Travel Board hearing 
conducted at the RO in March 2003.  The transcript of the 
hearing is associated with the veteran's VA claims folder.  
The Veterans Law Judge who presided over the veteran's 
hearing and authored the October 2003 remand is no longer 
employed at the Board.  In August 2005, a letter was sent to 
the veteran asking if he would like a new hearing.  The 
veteran declined the option of a second hearing in an August 
2005 statement.

This claim was remanded by the Board in October 2003 and 
again November 2005 for further evidentiary development.  
This was accomplished, and in June 2006 the VA Appeals 
Management Resource Center (AMC) issued a supplemental 
statement of the case which continued to deny the veteran's 
claim for entitlement to an increased disability rating for 
service-connected TMJ.  The veteran's claims folder has been 
returned to the Board for further appellate proceedings.

Issue not on appeal

In November 2005, the Board denied the veteran's claim for 
entitlement to an increased disability rating for service-
connected tension headaches, evaluated as 10 percent 
disabling.  The Board's decision is final.  See 38 C.F.R. 
§ 20.1100 (2005).  


FINDING OF FACT

The veteran's TMJ is manifested by a measured inter-incisal 
range of 38 to 40 millimeters, with additional functional 
loss due to pain on motion and fatigability.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating for service-
connected TMJ have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.40, 4.45, 4.150, Diagnostic Code 9905 (2005); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue currently on appeal.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was advised as to the evidentiary 
requirements of his increased rating claim in a letter from 
the RO dated June 30, 2004, which specifically indicated: 
"to establish entitlement to an increased evaluation for 
your service-connected disability, the evidence must show 
that your service-connected condition has gotten worse."

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced June 
2004 letter.

Specifically, the veteran was advised in the June 2004 VCAA 
letter that VA is responsible for obtaining relevant records 
from any Federal agency, including service records, records 
from the Social Security Administration and VA treatment 
records.  With respect to private treatment records, the 
letter included copies of VA Form 21-4142, Authorization and 
Consent to Release Information, and asked that the veteran to 
complete this release so that VA could obtain these records 
on his behalf.  The June 2004 letter further emphasized: 
"You must give us enough information about these records so 
that we can request them from the person or agency that has 
them.  If the holder of the records declines to give us the 
records or asks for a fee to provide them, we'll notify you 
of the problem.  It's your responsibility to make sure that 
we receive all requested records that aren't in the 
possession of a Federal department or agency."  The veteran 
was also advised in the June 2004 letter and a November 2005 
letter from the AMC [subsequent to the November 2005 remand] 
that VA examinations would be scheduled to make a decision on 
his claim [such was accomplished in November 2004 and January 
2006].

Finally, the Board notes that the June 2004 letter 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have additional 
evidence in your possession, please send it to us."  The 
Board believes that this request complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO. 

Review of the record reveals that the veteran was not 
initially provided notice of the VCAA prior to the initial 
adjudication of his claim, which was by rating decision in 
November 1997.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  
Since the VCAA was not enacted until November 2000, 
furnishing the veteran with VCAA notice prior to the 
adjudication in November 1997 was clearly both a legal and a 
practical impossibility.  Indeed, VA's General Counsel has 
held that the failure to do so under such circumstances does 
not constitute error.  
See VAOGCPREC 7-2004.  

Crucially, the veteran was provided with VCAA notice through 
the June 2004 and November 2005 VCAA letters, and his 
increased rating claim was readjudicated in the June 2006 
SSOC, after he was provided with the opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claim on the merits.  The veteran 
has pointed to no prejudice resulting from the timing of the 
VCAA notice.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  Indeed, with respect to claims 
for increased disability ratings, such as the instant case, 
Dingess dictates that the veteran is to be provided notice 
that an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded.

In this case, element (1) is not in dispute, and elements (2) 
and (3) are irrelevant as service connection has already been 
granted for these claims.  With respect to elements (4) and 
(5), the veteran was provided notice as to degree of 
disability and effective date in a letter from the RO dated 
March 20, 2006.  The March 2006 letter detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule."  The veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the RO has obtained reports of VA treatment of 
the veteran, which will be discussed below.  Additionally, 
the veteran was provided VA examinations in September 1997, 
January 1998, July 1999, November 2004 and January 2006, the 
results of which will be discussed below.  The reports of the 
medical examinations reflect that the examiners recorded the 
veteran's past medical history, noted his current complaints, 
conducted appropriate physical examinations and rendered 
appropriate diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction above, the veteran testified before 
a Veterans Law Judge at a Travel Board hearing conducted at 
the Des Moines RO in March 2003.  He did not request an 
additional hearing with the undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

Diagnostic Code 9905 [temporomandibular articulation, limited 
motion of] provides the following levels of disability:

Inter-incisal range 

40 % 0-10 millimeters;

30% 11-20 millimeters;

20 % 21-30 millimeters;

10% 31-40 millimeters;

A range of lateral excursion of 0-4 millimeters warrants a 10 
percent rating.

It is noted that ratings for limited inter-incisal movement 
shall not be combined with ratings for limited lateral 
excursion.

See 38 C.F.R. § 4.150, Diagnostic Code 9905 (2005).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2005).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2005).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2005).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2005).



Analysis

The veteran seeks an increased disability rating for his 
service-connected TMJ, which is currently evaluated as 10 
percent disabling under Diagnostic Code 9905.  

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 9905 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the veteran's service-connected disability and associated 
complaints (limitation of temporomandibular joint motion).  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the veteran has not requested that another diagnostic code 
should be used.  Accordingly, the Board concludes that the 
veteran is appropriately rated under Diagnostic Code 9905.

Schedular rating

The Board observes at thus juncture that the veteran has 
reported that headaches are part of his TMJ symptomatology.  
He is already in receipt of a separate 10 percent rating for 
headaches.  [As was noted in the Introduction, the Board 
denied an increased rating for the service connected 
headaches in its November 2005 decision.]  Accordingly, 
consideration of headache symptomatology in evaluating the 
veteran's TMJ would amount to pyramiding, and is thus 
prohibited.  
See 38 C.F.R. § 4.14 (2005); Fanning v. Brown, 4 Vet. App. 
225 (1993).  
The veteran's service-connected TMJ will accordingly be 
evaluated based on limitation of jaw motion.

As has been discussed in the law and regulations section 
above, in order for a 20 percent disability rating to be 
awarded, inter-incisal range must be between 21 and 30 
millimeters.

During the veteran's September 1997, January 1998 and July 
1999 VA examinations, he was able to open his mouth 
completely, though subluxation on wide opening was noted in 
the September 1997 examination report and pain with motion 
was noted in the July 1999 examination report.  The November 
2004 VA examination report noted the veteran's inter-incisal 
opening was 36 millimeters, while the veteran was able to 
achieve 39-40 millimeters in January 2006.  Under Diagnostic 
Code 9905, such measurements correspond to a 10 percent 
disability rating.  Indeed, as of his most recent 
examination, the veteran's inter-incisal opening had improved 
significantly.  

The Board notes that the veteran's lateral excursion was not 
within the compensable range of 0-4 millimeters during any of 
the examinations.  In any event, a separate 10 percent 
disability rating for such could not be combined with the 
veteran's current 10 percent disability rating for limited 
inter-incisal movement.  See 38 C.F.R. § 4.150, Diagnostic 
Code 9905 (2005).

The Board also notes that since the veteran has not met the 
inter-incisal range to qualify him for a 20 percent rating, 
it follows that  he has also not met the criteria with 
respect to 30 or 40 percent ratings under Diagnostic Code 
9905, i.e. inter-
incisal range of 0 to 10 or 11 to 20 millimeters.

Accordingly, the criteria for an increased disability rating 
under Diagnostic Code 9905 have not been met.



De Luca considerations

Because the veteran's disability involves restricted 
articulation of a joint, the Board must also address the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2003).  
See DeLuca, supra.

The veteran has complained of pain associated with his TMJ, 
along with functional loss and stiffness.  The veteran's 
representative has contended that there is support in the 
medical evidence of record for an increased rating based of 
functional loss.  See the July 6, 2006 Statement of 
Accredited Representative in Appealed Case.  

A review of the evidence shows that the July 1999 VA examiner 
indicated that the veteran had "crepitus and pain in TMJ at 
maximum opening."  This finding was confirmed by the 
November 2004 VA examiner, who again indicated the veteran 
had crepitus and pain associated with the service-connected 
TMJ.  Additionally, the January 2006 VA examiner indicated 
the veteran had "moderate fatigability due to his service-
connected TMJ," along with pain, muscle atrophy and 
crepitus.  

The Board is not necessarily limited strictly to the 
schedular criteria in evaluating disabilities.  See 38 C.F.R. 
§ 4.21 (2005) [it is not expected that all cases will show 
all the findings specified; findings sufficiently 
characteristic to identify the disease and the disability 
therefrom are sufficient; and above all, a coordination of 
rating with impairment of function will be expected in all 
cases; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
[the specified factors for each incremental rating were 
examples rather than requirements for a particular rating; 
analysis should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].  But see 
Massey v. Brown, 7 Vet. App. 204, 208 (1994) [the Board's 
consideration of factors which are wholly outside the rating 
criteria provided by the regulations is error as a matter of 
law].

After having carefully considered the matter, the Board 
believes that the medical evidence of record demonstrates 
functional limitation which, while not strictly within the 
confines of the measurements contained in the rating 
schedule, nonetheless is congruent with the assignment of 
additional disability.

Accordingly, the Board finds that the findings of the three 
most recent VA examiners show sufficient additional 
functional loss due to pain and fatigability to warrant a 
higher disability evaluation under 38 C.F.R. §§ 4.40 and 4.45 
(2005).  The requirements for a 20 percent disability rating 
are approximated.

The Board adds that there is no evidence of severe limitation 
of function which would be congruent with the assignment of 
even higher levels of disability.  As discussed above, at 
times motion of the veteran's jaw and been normal or close to 
normal.

Extraschedular rating

The Board notes in passing that the veteran has not argued 
that his service-connected TMJ interferes with his ability to 
maintain employment, and the RO has not addressed the matter 
of referral for an extraschedular rating.  Accordingly, the 
Board will not address the veteran's entitlement to an 
extraschedular rating. 
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) [the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance].

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a 20 percent disability rating is 
appropriate for the veteran's service-connected TMJ.  To that 
extent, the appeal is allowed.




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased disability rating, 20 percent, 
for TMJ is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


